Perez v Barling (2018 NY Slip Op 06419)





Perez v Barling


2018 NY Slip Op 06419


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


1061 CA 17-01751

[*1]MICHELY J. PEREZ, PLAINTIFF-RESPONDENT,
vCHARLES BARLING, DEFENDANT-APPELLANT, AND TERRY L. COLE, DEFENDANT. 


DENIS A. KITCHEN, WILLIAMSVILLE, FOR DEFENDANT-APPELLANT. 
MARTIN J. ZUFFRANIERI, WILLIAMSVILLE, FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Thomas P. Franczyk, A.J.), entered June 20, 2017. The judgment awarded plaintiff money damages upon a nonjury verdict. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the "Decision and Verdict" at Supreme Court.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court